Corrected Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	This Office Action is in response to the internal printer rush requested on 2/10/21.
III.	Claims 1-3, 6-20 and 24 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-3, 6-20 and 24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating, by the processor, the synthetic CT image for the subject using i) the MR-MR displacement fields, and ii)  the co-registered atlas CT images, wherein the co-registered atlas CT images are each registered to a standardized atlas MR image from the representative population using a rigid deformable registration to construct an atlas of CT-MR then used to generate the synthetic CT image for the subject, wherein bone intensities in each of the atlas CT images are suppressed in creating the CT-MR atlas, thereby improving registration of the CT-MR atlas” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of MRI image reconstruction, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/US17/61038, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-3, 6-20 and 24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.


 [3]	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Margo Monroe on 3/1/21.

The application has been amended as follows: 
With regards to claim 24, replace: “The method of claim 4, wherein the step of determining, by the processor, the radiotherapy dose plan additionally uses the MR image for the subject.” with 
--The method of claim 6, wherein the step of determining, by the processor, the radiotherapy dose plan additionally uses the MR image for the subject.--

[4]	Reasons for Allowance
Claims 1-3, 6-20 and 24 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, West (US 20070038058) discloses a method for creating one or more synthetic computed tomography (CT) images for a subject, the method comprising the steps of: accessing one or more magnetic resonance (MR) images of the subject 
 
    PNG
    media_image1.png
    619
    640
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    544
    491
    media_image2.png
    Greyscale




Wang (US 20130034203) discloses bone intensity in each of the atlas CT images are suppressed in creating the CT-MR atlas, thereby improving registration of the CT-MR atlas (see figure 6, showing the bone intensities).

Feldman (US 20100329529) discloses one or more synthetic CT images comprise images of the prostate and/or the pelvis of the subject (see paragraph 131 and figure 2a).

Wels (US 20140219548) discloses one or more synthetic CT images comprise images of the abdomen of the subject (see paragraph 36, aligning views with the vertebral disks and/or bodies for improved reading of abdominal CT scans).

Littman (US 20120112751) discloses one or more synthetic CT images comprise images of the thorax of the subject (see paragraph 92, positioned over the thorax of an examined person, 

Littman, Wels, Feldman, Wang and West, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 20. For these reasons all claims are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/1/21